Citation Nr: 0523838	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  94-49 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to higher initial ratings for residuals of a 
right shoulder injury, rated 20 percent disabling prior to 
August 16, 2000, 100 percent disabling from August 16, 2000, 
20 percent disabling from October 1, 2000, and 30 percent 
disabling from December 6, 2000. 

2.  Entitlement to higher initial ratings for residuals of a 
left shoulder injury, rated 20 percent disabling prior to 
April 25, 1989, 100 percent disabling from April 25, 1989, to 
July 1, 1989, and 20 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1977 to May 
1981.

This appeal arises from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted entitlement to service 
connection for residuals of bilateral shoulder dislocations 
and assigned a 10 percent rating for the right shoulder and a 
noncompensable rating for the left shoulder, both effective 
from February 22, 1994.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for higher initial ratings.

In subsequent rating decisions, the RO assigned higher 
initial ratings, earlier effective dates, and temporary total 
ratings for each shoulder.  The RO also granted a separate 
compensable rating for a left shoulder surgical scar.  The 
veteran has continued his appeal for higher initial ratings 
for both shoulders.  Because the RO has already granted the 
maximum benefit available, i.e., a 100 percent schedular 
rating for the left shoulder from April 25, 1989, to July 1, 
1989, and for the right shoulder from August 16, 2000, to 
October 1, 2000, the Board need not review those ratings.  

In October 1998, the veteran testified before a Veterans Law 
Judge who subsequently left the Board.  In May 2005, the 
veteran indicated that he did not desire another hearing.  

The veteran submitted additional evidence directly to the 
Board since the most recent SSOC.  He has waived his right to 
initial RO review of that evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In a March 2003 rating decision, the RO granted service 
connection for a left shoulder surgery scar and in a June 
2004 rating decision, the RO continued a 10 percent rating 
for the scar.  In December 2004, the veteran's representative 
submitted written argument concerning the 10 percent rating.  
It is clear that the representative's statement is a notice 
of disagreement (NOD) with the scar rating; however, the 
issue remains pending.  A statement of the case (SOC) has not 
been issued on this claim.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The issue of entitlement to a higher rating for a left 
shoulder surgery scar is addressed in the REMAND portion of 
the decision and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  From May 30, 1981, to August 16, 2000, the service-
connected right shoulder disability has been manifested by 
recurrent dislocation of the glenohumeral joint with frequent 
episodes and guarding of all arm movements.  

2.  From May 30, 1981, to August 16, 2000, functional 
impairment equivalent to limitation of motion of the right 
arm to no higher than 25 degrees from the side has not been 
more nearly approximated.  

3.  From May 30, 1981, to August 16, 2000, both instability 
and X-ray evidence of arthritis of the right shoulder joint 
have been shown.  

4.  From October 1, 2000, the service-connected right 
shoulder disability has been manifested by limitation of 
motion in abduction ranging from 53 degrees to 80 degrees 
with additional disability due to weakness, pain, and flare-
ups, which more nearly approximate functional impairment 
equivalent to limitation of motion of the right arm to no 
higher than 25 degrees from the side.

5.  From October 1, 2000, both instability and X-ray evidence 
of arthritis of the right shoulder joint have been shown.  
6.  At no time has right scapulohumeral ankylosis, fibrous 
union of the right humerus, nonunion of the right humerus, or 
loss of the right humerus head been shown. 

7.  From May 30, 1981, to April 25, 1989, the service-
connected left shoulder disability was manifested by 
limitation of motion in abduction to the shoulder level (90 
degrees) with infrequent episodes of recurrent dislocation 
and guarding of movement only at the shoulder level; no 
additional functional impairment was shown.

8.  From May 30, 1981, to April 25, 1989, left scapulohumeral 
ankylosis was not shown 

9.  From May 30, 1981, to April 25, 1989, neither frequent 
episodes of recurrent left shoulder dislocation, fibrous 
union of the left humerus, nonunion of the left humerus, nor 
loss of the left humerus head was shown.  

10.  From July 1, 1989, the left shoulder disability was 
manifested by limitation of motion in abduction to as little 
as 70 degrees, two left shoulder dislocations, and additional 
functional impairment due to painful motion, fatigue, and 
flare-ups.  

11.  From July 1, 1989, left scapulohumeral ankylosis was not 
shown 

12.  From July 1, 1989, neither frequent left shoulder 
dislocation, fibrous union of the left humerus, nonunion of 
the left humerus, nor loss of the left humerus head was 
shown.  

13.  At no time has left shoulder degenerative arthritis been 
shown by X-rays.  



CONCLUSIONS OF LAW

1.  From May 30, 1981, to August 16, 2000, the criteria for a 
30 percent schedular rating for right shoulder instability 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5202 (2004).

2.  From May 30, 1981, to August 16, 2000, the criteria for a 
separate 10 percent schedular rating for right shoulder 
degenerative arthritis with limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a, 
Diagnostic Codes 5003, 5201 (2004).

3.  From October 1, 2000, the criteria for a separate 40 
percent schedular rating for right shoulder degenerative 
arthritis with limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a, Diagnostic Codes 
5003, 5201.

4.  From October 1, 2000, the criteria for a 20 percent 
schedular rating for right shoulder instability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5202.

5.  From May 30, 1981, to April 25, 1989, the criteria for a 
schedular rating greater than 20 percent for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71 
(Plate I), 4.71a, Diagnostic Codes 5201, 5202.
	
6.  From July 1, 1989, the criteria for a schedular 30 rating 
for left shoulder disability are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71 (Plate I), 4.71a, Diagnostic Codes 5201, 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA notified the veteran of the information and evidence 
needed to substantiate his claims.  The RO provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and VCAA notice letters sent in February 2001 and 
in July 2003.  These documents provided notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claims.  They thereby served 
to tell him of the evidence needed to substantiate the 
claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The July 2003 letter specifically told 
him to submit any relevant evidence in his possession.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  In 
July 2004, the veteran requested to be informed whether he 
should separately claim arthritis of the shoulder joints.  
The Board has addressed arthritis in the decision below and 
the veteran need not submit a separate claim.  The veteran 
should, however, submit a claim for a separate rating for 
right shoulder surgery scar or scars, if he so desires such 
consideration.  

The record shows that VA provided the veteran with some 
required notice after an initial adverse decision on his 
claim.  VA should generally provide this notice prior to the 
initial adverse decision.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  Delayed notice is, however, 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, unfair 
prejudice has not resulted.  VA has given the veteran an 
opportunity to present evidence and argument.  

VA has also provided required assistance in obtaining all 
evidence adequately identified by the veteran or the record, 
and has afforded needed examinations.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002).

Higher Initial Ratings

Background

The veteran's service medical records (SMRs) reflect right 
and left shoulder dislocations in 1978 with occasional 
complaints of shoulder pain.  A May 1981 separation 
examination report reflects that the veteran avoided raising 
either arm above the shoulder level.  

A July 1982 VA orthopedic examination report reflects full 
active range of motion in forward flexion, abduction, and 
rotation of both shoulders.  X-rays were normal.  No 
orthopedic impairment was found by the examiner; however, the 
veteran reported frequent shoulder separations and painful 
lifting and sleeping.  

The left shoulder joint underwent reconstructive surgery in 
April 1989.

A June 1992 VA outpatient treatment report reflects bilateral 
flexion to 160 degrees, abduction to 90 degrees, internal 
rotation to 90 degrees, and 70 and 90 degrees of external 
rotation, left and right, respectively.  Right biceps 
tendinitis was also found.

A June 1994 VA orthopedic examination report reflects full 
left shoulder range of motion except for external and 
internal rotation, which was each to 80 degrees.  Left 
shoulder X-rays were normal.  The right shoulder, however, 
was limited to 95 degrees of flexion and abduction.  
Extension was limited to 20 degrees.  Adduction was slightly 
impaired.  Internal and external rotation was to 60 degrees.  
The right shoulder joint exhibited crepitus and positive 
apprehension sign.  A slight laxity was detected at the 
glenohumeral joint.  X-rays of the right shoulder showed a 
minimal deformity of the right humeral head and a possible 
old chip fracture at the distal clavicle.  The diagnoses were 
recurrent dislocations of both shoulders, with surgical 
repair on left, now showing right subluxation with 
apprehension sign, and a history of recent right dislocation.  

A January 1996 letter from the veteran's former supervisor 
reflects that the veteran was forced to resign his job 
because of shoulder pain.  

The veteran testified before an RO hearing officer in 
February 1996 that a painful surgery scar over the left 
shoulder measured about 10 inches by one inch.  He received 
VA treatment for his shoulders about every three months 
during which his examiners had noted joint tenderness but no 
other finding.  He could not do physical therapy because of 
pain when lifting.  He testified that he took over-the-
counter Tylenol(r).  He experienced weekly right shoulder 
dislocations, but since surgery the left shoulder had not 
dislocated.  The veteran said that extending the [right] arm 
caused dislocation and he could not raise either arm to 
vertical.  He sometimes carried the right arm in a sling to 
protect the shoulder joint.   He testified that he was right-
handed but could not lift more than 20 pounds in either hand.  
Cold weather caused his arms to stiffen, more so on the 
right.  

An April 1997 VA orthopedic examination report reflects that 
a left shoulder scar measured 4-cm in length.  Range of 
motion of the left shoulder was to 160 degrees of flexion, to 
165 degrees of abduction, to 30 degrees of extension, to 30 
degrees of external rotation, and to 90 degrees of internal 
rotation.  

Range of motion of the right shoulder was to 160 degrees of 
flexion with pain beginning at 110 degrees, to 165 degrees of 
abduction with pain beginning at 115 degrees, to 20 degrees 
of extension, to 30 degrees of external rotation, and to 90 
degrees of internal rotation.  

Shoulder and arm muscle strength was 4/5, bilaterally, and 
there was a slight loss of left deltoid muscle mass.  There 
was a positive apprehension sign on the right and muscle pain 
on both sides.  The right glenohumeral joint was hypermobile, 
but did not dislocate during the examination.  The diagnoses 
were recurrent dislocations of both shoulders and current 
right shoulder instability. 

In October 1998, the veteran testified that he formerly 
received all treatment at East Orange VA Medical Center but 
had not been there in three years.  In recent months, 
shoulder pain increased after discontinuing all drugs because 
of their addictiveness.  He testified that surgery on the 
right shoulder will be necessary because recurrent 
dislocations had become harder to reduce.  The right shoulder 
was more painful than the left.  He estimated a left shoulder 
scar to be 8 inches by 1 1/2 inch, and noted that it itched and 
was tender.  Both arms had weakness and stiffness.  He 
testified that he could not extent the right arm over the 
head, nor could he do push-ups or jumping jacks, or carry 
groceries.  

The veteran testified that the right shoulder dislocated 
about 6 or 7 times per year.  He could raise the left arm 
only to shoulder level but throbbing pain at that point would 
not allow him to keep the arm elevated.  He testified that he 
left that employment due to reasons other than his shoulders.  

VA outpatient treatment reports reflect occasional treatment 
for the right shoulder.  A March 2000 report notes that the 
right shoulder dislocated two or three times per month.  In 
March 2000, the right shoulder had full range of motion, 
except for internal rotation.  Full strength was shown.  The 
left shoulder flexed to 80 degrees, abducted to 70 degrees, 
rotated externally to 45 degrees, and rotated internally to 
45 degrees.  The left arm could not reach past the buttocks.  
Range of motion was limited by positive apprehension signs.  
X-rays showed inferior osteophytes.  

Another March 2000 report notes that the right shoulder could 
flex only to 100 degrees and abduct to 90 degrees.  Internal 
rotation was to 70 degrees.  The left shoulder flexed to 120 
degrees, abducted to 100 degrees, and rotated normally.  The 
right upper extremity was slightly weak and displayed 
positive apprehension signs.   

A March 2000 VA X-ray showed right glenohumeral degenerative 
joint disease.  

A July 2000 magnetic resonance imaging (MRI) report reflects 
right shoulder anterior rotator cuff tear, deformity of the 
distal clavicle with degenerative changes of the 
acromioclavicular joint, and nonspecific hemopoietic bone 
marrow changes.  

The veteran underwent right shoulder arthroscopy with rotator 
cuff repair at East Orange VA Medical Center in August 2000.  
The postoperative diagnosis was right shoulder instability 
with Bankart lesion (avulsion of the anterior glenoid labrum 
following anterior dislocation of the shoulder, Dorland's 
Illustrated Medical Dictionary 917 (28th ed. 1994)). 

An October 2, 2000, VA physical therapy report notes that 
right shoulder range of motion to 76 degrees in flexion and 
to 60 degrees in abduction.  Strength was decreased and pain 
during physical therapy was 5 on a 10-point scale.  

An October 17, 2000, VA physical therapy report notes that 
right shoulder range of motion to 65 degrees in flexion and 
to 53 degrees in abduction.  Strength was 2/5 and pain during 
physical therapy was 5/10.  

An October 23, 2000, VA physical therapy report notes right 
shoulder range of motion to 110 degrees in flexion and to 80 
degrees in abduction.  Strength was 3/5 to 4/5 during 
physical therapy and pain during physical therapy was 5/10.  

A November 2000 VA peripheral nerves compensation examination 
report reflects complaint of bilateral shoulder pain and 
episodic scratching of the wounded area over the left 
shoulder.  No obvious focal motor weakness or other 
neurological problem was detected.  

A November 2000 VA orthopedic examination report notes that 
the veteran had difficulty driving a car, and putting on a 
shirt.  He could not reach overhead, do a push up, or lift 
heavy weight.  He had difficulty carrying objects and had to 
sleep on his side.  The examiner noted a 5-inch by 1-inch 
tender scar over the left shoulder and two scars over the 
right shoulder, one measuring 1-inch and the other measuring 
1/2-inch.  The left shoulder flexed to 140 degrees and abducted 
to 135 degrees with pain throughout the range of motion in 
abduction only.  The right shoulder, however, was limited to 
60 degrees of flexion and abduction.  Adduction was slightly 
impaired.  

X-rays of the right shoulder showed osteoarthritis changes at 
both the glenohumeral joint and the acromioclavicular joint.  
The diagnoses were osteoarthritis changes of the glenohumeral 
articulation and acromioclavicular joint; and, status post 
anterior labral repair.  The VA examiner further opined that 
fatigue and flare-ups would produce some additional 
limitation of motion.  

An April 2004 VA orthopedic compensation examination report 
reflects that the physician reviewed the claims files.  The 
veteran reported constant right shoulder stiffness with sharp 
pain on any movement and left shoulder intermittent throbbing 
pain.  He currently took no medication and reported three 
right shoulder dislocations subsequent to surgery and two 
left shoulder subluxations since surgery.  

The physician measured a 10.5-cm by 2-cm scar over the left 
shoulder, which was smooth and nontender to palpation; 
however, there was some decreased sensation along the scar 
site.  There was no keloid formation or inflammation.  The 
scar was hyperpigmented, but did not adhere to underlying 
tissue.  

Concerning the right shoulder, the physician noted, "a 1.5-
cm port holes on the right, they were linear."  There was no 
tenderness to palpation and, "It was shiny and white in 
color."  These scars were not keloid or inflamed, nor did 
they adhere to underlying tissue.  

Palpation of the right shoulder produced no pain.  Range of 
motion was to 80 degrees of flexion and abduction.  Internal 
rotation was to 30 degrees and external rotation was to 80 
degrees.  The physician noted that the veteran guarded the 
arms in all right shoulder movements, which made it difficult 
to assess Hawkins', Neer's, and apprehension signs.  Because 
of pain and guarding, it was difficult to assess weakened 
movement or incoordination.  Strength was 4/5 with giving 
away.

The left shoulder flexed and abducted to 170 degrees.  
Internal and external rotation was to 80 degrees. The veteran 
did not guard the left shoulder and Hawkins', Neer's and 
apprehension tests and signs were negative.  Moreover, the 
left shoulder displayed no pain, weakened movement, excess 
fatigability, or incoordination of movement.  Strength was 
full.

The impression was status post surgeries on both shoulders 
with subsequent histories of dislocations.  X-rays were not 
obtained.

A July 2004 right upper extremity VA MRI report reflects 
extensive subchondral cysts, some surrounded by bone marrow 
edema, throughout the greater tuberosity as well as at the 
humeral head.  This was caused by degenerative arthritis and 
there was a complete loss of cartilage at the shoulder joint 
that likely accounted for shoulder pain.  Degenerative cyst 
formation and marrow edema were also noted in the glenoid.  

There was no rotator cuff tear, but supraspinatus 
tendinopathy was suspected.  Only a small remnant of the 
former anterior glenoid labrum remained and a focal tear was 
seen at the posterior glenoid labrum.  Degenerative arthritis 
was seen at the acromioclavicular joint.  Osteophytes were 
seen at the humeral head and neck junction.  The impressions 
were severe osteoarthritis of the shoulder joint, likely 
accounting for shoulder pain; and, tendinopathy at the 
supraspinatus tendon.  

In a statement dated in July 2004, the veteran indicated that 
he was employed, but that his shoulder disabilities affected 
his job.

A January 2005 examination report by Alan Schultz, M.D., 
reflects that analgesic and anti-inflammatory was given for a 
recent right shoulder contusion.  The impression was 
contusion of the right shoulder and possible rotator cuff 
tear.  


Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward, rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).

Disability evaluations are determined by applying VA's rating 
schedule.  38 C.F.R. Part 4 (2004).  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and in non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004)

Ankylosis of the scapulohumeral articulation is rated under 
Diagnostic Code 5200.  Ankylosis that limits range of motion 
of the arm to 25 degrees from the side warrants a 50 percent 
rating for the major side and a 40 percent rating for the 
minor side.  This is "unfavorable ankylosis."  Limitation 
of motion of the arm to 60 degrees, permitting the hand to 
reach the mouth and head, is "favorable ankylosis," and 
warrants a 30 percent rating for the major side and a 20 
percent rating for the minor side.  If limitation of motion 
is between favorable and unfavorable, a 40 percent rating is 
warranted for the major side and a 30 percent rating for the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2004).  

Impaired motion of the shoulder joint may be also rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2004).

Under Diagnostic Code 5202, ratings ranging from 20 to 80 
percent may be assigned depending on the degree of impairment 
of the humerus and whether the major or minor extremity is 
involved.  Because these ratings involve dislocations of the 
joint, the Board will consider them to be ratings based on 
instability.  A 20 percent rating is warranted for infrequent 
dislocation of the humerus at the scapulohumeral joint and 
guarding of arm movements only at the shoulder level or for 
malunion of the humerus productive of moderate deformity.  

A 30 percent rating is warranted for frequent dislocation of 
the humerus at the scapulohumeral joint of the major side and 
guarding of all arm movements or for malunion of the humerus 
of the major side productive of marked deformity.  A 40 
percent evaluation is assigned where there is fibrous union 
of the humerus of the minor arm.  A 50 percent rating is 
warranted for fibrous union of the humerus of the major arm 
and for non-union of the humerus of the minor arm.  A 60 
percent rating is warranted for non-union of the humerus of 
the major arm.  

A 70 percent rating is warranted for loss of the head of the 
humerus of the minor arm.  An 80 percent rating is warranted 
for loss of the humerus head of the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2004).

A shoulder joint disability rated under Diagnostic Code 5202 
on the basis of episodic dislocations, malunion or nonunion 
does not explicitly include consideration of limitation of 
motion.  A separate rating for arthritis based on X-ray 
findings and limitation of motion could be providing without 
violating VA's policy against evaluating the same disability 
under different diagnostic codes.  38 C.F.R. § 4.25 (2004); 
see VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997)(where a 
claimant has arthritis and instability of a knee, separate 
ratings are authorized under 38 C.F.R. § 4.71a).  

Concerning the period prior to August 16, 2000, in which the 
RO assigned a 20 percent rating for the right shoulder under 
Diagnostic Code 5202, the Board finds that the right shoulder 
disability was manifested by recurrent dislocation of the 
glenohumeral joint with frequent episodes and guarding of all 
arm movements.  

It is not clear when positive apprehension sign first 
appeared; however, because the veteran reported recurrent 
shoulder dislocations in 1981 and his SMRs document earlier 
episodes, the Board finds that the criteria for a 30 percent 
rating for the right (major side) shoulder are more nearly 
approximated under Diagnostic Code 5202 during the period 
from May 30, 1981, to August 16, 2000.  

Because the rating assigned the right shoulder under 
Diagnostic Code 5202 is for shoulder joint dislocation and 
malunion, a separate rating is authorized for limitation of 
motion under Diagnostic Code 5201, as the X-rays showed 
degenerative arthritis of the right shoulder.  VAOPGCPREC 9-
98; VAOPGCPREC 23-37.  

The Board also finds that during the period from May 30, 
1981, to August 16, 2000, limitation of motion of the right 
scapulohumeral articulation has not resulted in either 
intermediate or unfavorable ankylosis, nor has that degree of 
impairment been more nearly approximated when considering 
addtional impairment due to pain, fatigue, weakness, or 
incoordination.  Deluca, supra.  

Moreover, limitation of motion of the right arm to no higher 
than 25 degrees from the side has not been more nearly 
approximated, considering any additional functional 
impairment.  Id.  Thus, a compensable rating is not warranted 
under Diagnostic Code 5201; however, a separate 10 percent 
schedular rating is warranted under Diagnostic Code 5003.  
The Board therefore grants a separate 10 percent rating for 
the right shoulder under Diagnostic Code 5003 for the period 
from May 30, 1981, to August 16, 2000.  

The Board will next address the rating for the right shoulder 
from October 1, 2000, in which the RO has assigned a 30 
percent rating for instability under Diagnostic Code 5202.  
The Board finds that the service-connected right shoulder 
disability was manifested from October 1, 2000, by limitation 
of motion in abduction that ranged from 53 degrees to as much 
as 80 degrees.  

This limited motion more nearly approximates the criteria for 
a 30 percent rating under Diagnostic Code 5201 (midway 
between side and shoulder level); however, because there is 
medical documentation of additional disability due to 
weakness, pain, and flare-ups of symptoms, the Board finds 
greater functional impairment.  Therefore, the Board finds 
that the criteria of a 40 percent rating for limitation of 
motion under Diagnostic Code 5201 are more nearly 
approximated during this portion of the appeal period.  

Because right scapulohumeral ankylosis is not shown, 
Diagnostic Code 5200 need not be considered from October 1, 
2000.  Because neither fibrous union of the humerus, nonunion 
of the humerus, nor loss of the right humerus head is shown 
during the period, a rating greater than 40 percent under 
Diagnostic Code 5202 need not be considered.  

However, because there is X-ray evidence of right shoulder 
joint arthritis and dislocations and malunion, the Board will 
assign separate ratings for those disabilities.  VAOPGCPREC 
23-97, VAOPGCPREC 9-98.  

In this case, there have been infrequent episodes of 
dislocation and guard at the shoulder level.  Therefore, the 
criteria of a 20 percent rating, and no higher, for right 
shoulder instability have been more nearly approximated under 
Diagnostic Code 5202.

The Board will therefor grant a 40 percent rating for right 
shoulder degenerative arthritis with limitation of motion 
under Diagnostic Codes 5003 and 5201, and a separate 20 
percent rating for right shoulder dislocation and malunion 
under Diagnostic Code 5202 for the period beginning October 
1, 2000.

Concerning the right shoulder surgery scar or scars, the 
veteran has not reported any symptom associated with the scar 
or scars, nor has any examiner noted such symptom.  Thus, the 
Board will not address this issue.

The Board must next consider a rating for the left shoulder 
for period from May 30, 1981, to April 25, 1989, in which the 
RO has assigned a 20 percent rating.  

From May 30, 1981, to April 25, 1989, the Board finds that 
the service-connected left shoulder disability was manifested 
by limitation of motion in abduction to the shoulder level 
(90 degrees) with infrequent episodes of recurrent 
dislocation and guarding of movement only at the shoulder 
level.  No additional functional impairment was found, nor is 
there X-ray evidence of left shoulder arthritis.  

Under either Diagnostic Code 5201, for limited movement of 
the arm, or Diagnostic Code 5202, for recurrent dislocation, 
the criteria of a rating greater than the 20 percent current 
assigned are not more nearly approximated.  Because 
scapulohumeral ankylosis is not shown, Diagnostic Code 5200 
need not be considered.  Because neither frequent episodes of 
recurrent dislocation, fibrous union of the humerus, nonunion 
of the humerus, nor loss of the humerus head is shown during 
the period, a rating greater than 20 percent under Diagnostic 
Code 5202 need not be considered.  

After considering all the evidence of record, including the 
testimony, the Board finds that its preponderance is against 
the claim for a higher initial rating for the left shoulder 
for the earlier appeal period.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim of entitlement to an 
initial rating greater than 20 percent for left shoulder 
disability for the period from May 30, 1981, to April 25, 
1989, is therefore denied.  

From July 1, 1989, the Board finds that the service-connected 
left shoulder disability was manifested by limitation of 
motion in abduction to as little as 70 degrees and to as 
great as full range of motion, albeit with pain on all 
motion.  An April 2004 VA examination report notes only two 
left shoulder dislocations since surgery.  Fatigue and flare-
ups produce additional functional impairment.  There is no X-
ray evidence of left shoulder joint degenerative arthritis.

Under Diagnostic Code 5201, for limited movement of the arm, 
the criteria for a 20 percent rating are met or exceeded, but 
the stated criteria for a 30 percent rating are not fully 
met.  With the application of the DeLuca factors of increased 
functional impairment due to weakness and painful movement, 
however, the Board finds that the criteria for a 30 percent 
rating are more nearly approximated.  The left arm disability 
is manifested by functional impairment equivalent to 
limitation of motion of the left arm to no higher than 25 
degrees from the side.  

Diagnostic Code 5200 is of no avail to the left shoulder, as 
scapulohumeral ankylosis is not shown.  Because neither 
fibrous union of the humerus, nonunion of the humerus, nor 
loss of the left humerus head is shown during the period, a 
rating greater than 30 percent under Diagnostic Code 5202 
need not be considered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the claim 
for an increased rating for the left shoulder for the period 
beginning July 1, 1989.  An initial 30 percent schedular 
rating for left shoulder disability for the period from July 
1, 1989, is therefore granted.  

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  

While a supervisor reported that the veteran resigned his job 
because of shoulder pain, the veteran himself later reported 
that he left his job for reasons unrelated to his shoulders.  
The veteran has since reported that he is employed, but that 
the disability affects his job.  He has not, however, 
reported marked interference with employment, or reported any 
specific loss of income or opportunities.  The evaluations 
awarded in this decision are intended to compensate for 
average loss income from disability.

In the absence of evidence of significant job interference or 
frequent hospitalization-related factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Entitlement to a 30 percent initial rating for right shoulder 
dislocation and malunion from May 30, 1981, to August 16, 
2000, is granted.

Entitlement to a separate 10 percent rating for right 
shoulder degenerative arthritis with limitation of motion 
from May 30, 1981, to August 16, 2000, is granted.

Entitlement to 40 percent initial rating for degenerative 
arthritis with limitation of motion of the right shoulder 
from October 1, 2000, is granted. 

Entitlement to a separate 20 percent rating for right 
shoulder dislocation and malunion is granted from October 1, 
2000.

Entitlement to an initial rating greater than 20 percent for 
residuals of a left shoulder injury from May 30, 1981, to 
April 25, 1989, is denied.

Entitlement to an initial 30 percent rating for residuals of 
a left shoulder injury, from July 1, 1989, is granted.


REMAND

Subsequent to a July 2004 rating decision that continued a 10 
percent rating for a left shoulder surgery scar, the 
veteran's representative submitted a timely written argument 
for a higher rating for the scar.  It is clear that the 
representative's statement was an NOD with the scar rating 
assigned; however, that issue remains pending.  An SOC has 
not been issued.  The Board is required to remand this claim 
for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); VAOPGCPREC 16-92.

Accordingly, this claim is REMANDED for the following:

Provide the veteran and his 
representative an SOC addressing the 
issue of entitlement to a higher rating 
for the left shoulder surgery scar.  Only 
if a timely substantive appeal is filed, 
will the Board further consider this 
issue.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


